Citation Nr: 0935430	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to September 
1954.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1985.

2.  The record reflects that the Veteran died in June 2000.

3.  The appellant did not live continuously with the Veteran 
from the date of their marriage to the date of the Veteran's 
death.

4.  The evidence of record shows that the appellant's final 
separation from the Veteran in October 1997 was due to health 
reasons and that at the time of the separation, there was no 
evidence demonstrating that the appellant intended to desert 
the Veteran.


CONCLUSION OF LAW

The requirements for establishing the appellant as the 
Veteran's surviving spouse for eligibility for VA death 
benefits purposes have been met.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran died in June 2000.  The 
appellant filed a claim for dependency and indemnity 
compensation (DIC), death pension and accrued benefits in 
August of 2006.  By an administrative decision in March of 
2007, the RO determined that although the appellant remained 
married to the Veteran at the time of his death, she failed 
to establish continuous cohabitation with the Veteran.  The 
RO found that the appellant was not without fault in the 
separation.  Thus, her claims for DIC, death pension and 
accrued benefits were denied. 

The appellant contends that the RO erred by concluding that 
she is not eligible for benefits as the Veteran's surviving 
spouse.  She asserts that her marriage to the Veteran was 
never terminated by divorce.  The separations from the 
Veteran, including the final separation, were due to the 
Veteran's willful misconduct, consisting of emotional and 
physical abuse of the appellant, and a mutual separation for 
health reasons.  The appellant has presented multiple 
statements as to the Veteran's abusiveness during their 
marriage in addition to the reasons for their final 
separation.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2008).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.50 (2008).  A wife is a person 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j); 3.50(a) (2008).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show intent on the part of the 
surviving spouse to desert the Veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the Veteran 
on issues subsequently involved in the application of this 
section.  38 C.F.R. § 3.53(b).

In the present case, there is no dispute that the appellant 
and the Veteran married in June 1985 and remained married 
until the Veteran's death in June 2000.  It is also not 
disputed that the appellant did not cohabitate with the 
Veteran for many years prior to or at the time of his death.  
The only question here is whether their separation was due to 
willful misconduct or procurement by the Veteran without 
fault of the appellant or if it was by mutual consent without 
intent by the appellant to desert the Veteran.

The language of 38 U.S.C.A. § 101(3) and 38 C.F.R. § 
3.50(b)(1) does not indicate that the without-fault 
requirement is a continuing one.  Rather, under this 
language, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Certain conduct subsequent to the time of 
separation may be relevant in an appropriate case with 
respect to the question of fault at the time of separation, 
but the mere acts of seeking divorce and failing to reconcile 
are not in and of themselves relevant to such question, and, 
standing alone, do not constitute evidence of fault at the 
time of separation.  Certainly, if a spouse has been 
physically and emotionally abused and separates from the 
abuser, the abused spouse's acts of initiating a divorce and 
refusing to reconcile would not be competent evidence to 
demonstrate fault on the part of the abused spouse at the 
time of the separation.

The appellant claims that the Veteran was emotionally and 
physically abusive to her during their marriage and that 
their separation was due to her attempt to leave the abusive 
relationship.  The Board notes that attempts to corroborate 
the appellant's history of abuse were unsuccessful.  However, 
the appellant's statements as to the reason for the 
separation are to be accepted in the absence of contradictory 
evidence.  

There is contradictory evidence in this case that shows that 
although the appellant and Veteran's marriage may have been 
fraught with abuse, the appellant and the Veteran finally 
separated for health reasons rather than for reasons of 
abuse.  The record reflects that in 1997, the Veteran was 
placed in a nursing home.  In September 1997, the appellant 
removed the Veteran from the nursing home against the medical 
advice of the facility.  The appellant took the Veteran home 
with her, where it soon became clear that she was unable or 
unwilling to provide the Veteran with the care he required.  
VA social work records dated in October 1997 show that the 
appellant brought the Veteran to a VA facility and informed 
the staff that she could no longer care for the Veteran.  She 
left the Veteran at the facility.  The Veteran subsequently 
was placed in a nursing home, where he lived until he died.  
Due to the appellant's lack of participation in his care, a 
guardian for the Veteran was appointed in December 1997.  An 
August 1999 VA field investigation revealed that the 
appellant's whereabouts were unknown and that the appellant 
had not recently contacted the Veteran.  As the appellant's 
whereabouts were unknown and that the appellant had not 
recently contacted the Veteran, VA removed the appellant from 
the Veteran's pension award.

As contradictory evidence sufficiently demonstrates that the 
Veteran and the appellant were finally separated for reasons 
of health, rather than abuse, the question before the Board 
is whether in separating from the Veteran the appellant 
intended to desert the Veteran.  The appellant argues that 
she never intended to desert the Veteran, and asserts that 
had she been able to provide him the care he needed, she 
would have cohabitated with him until his death.

Although it is unclear from the evidence of record whether 
the appellant had contact with the Veteran after she dropped 
him off at the VA facility and informed VA that she was no 
longer able to provide the care he required, the Board finds 
no evidence indicating that the appellant willfully intended 
to desert the Veteran at the time she informed VA she was no 
longer able to provide the care he required.  As there is no 
evidence that she intended to desert the Veteran, and the 
evidence otherwise demonstrates that the separation was by 
mutual consent and that the parties lived apart for purposes 
of health, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).

In sum, the Board finds that the evidence of record supports 
a finding that the cohabitation of the appellant and the 
Veteran was terminated on the basis of health reasons and 
that there is no evidence of intent on the part of the 
surviving spouse to desert the Veteran.  Accordingly, the 
appellant meets the continuous cohabitation requirements for 
recognition as the Veteran's surviving spouse for purposes of 
eligibility for VA benefits.

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  


The Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the appellant.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to Department of 
Veterans Affairs death benefits is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


